Citation Nr: 0727904	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-37 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-operative dislocation 
syndrome and hammertoe deformities of digits 2, 3, and 4 of 
the right foot.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, that granted service connection for post-
operative dislocation syndrome and hammertoe deformities of 
digits 2, 3, and 4 of the right foot and assigned a 10 
percent disability rating effective from May 1, 2004.  In a 
December 2004 decision, the RO increased the disability 
rating to 20 percent.  The veteran's disability rating was 
subsequently increased to 30 percent pursuant to the 
September 2005 statement of the case, effective from May 1, 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

Following the issuance of the September 2005 Statement of the 
Case (SOC), additional medical records were added to the 
claims file.  The RO has not considered this evidence, nor 
did the veteran waive initial consideration by the RO.  See 
38 C.F.R. § 20.1304(c).  On remand, the additional evidence 
must be considered by the RO/AMC.  

As the case must be remanded for the foregoing reason, the 
veteran should be afforded a current VA examination of her 
right foot disability, as the last examination was August 
2004, over 3 years ago.  Any additional relevant treatment 
records should be obtained.  Since the case is being 
remanded, there is also the opportunity to correct notice 
deficiencies.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with appropriate 
notice regarding establishing an 
effective date of award and a disability 
rating in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran to identify all 
medical care providers that have treated 
her for her right foot disorder since 
May 2004, and make arrangements to 
obtain any records she identifies.  

3.  Schedule the veteran for a VA 
orthopedic examination, limited to her 
right foot.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated tests, 
including x-rays, should be 
accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
post-operative dislocation syndrome and 
hammertoe deformities of digits 2, 3, 
and 4 of the right foot.

The examiner should indicate whether or 
not the veteran has loss of use of the 
right foot.

The examiner should report range of 
motion measurements for the right foot.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right foot is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Then, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all information and 
evidence obtained since the issuance of 
the September 2005 SOC.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

